Order filed, August 2, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00673-CV
                                    ____________

        IN THE INTEREST OF K.G.S. AND T.W.S., CHILDREN, Appellant


                       On Appeal from the 312th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2009-01569


                                          ORDER

       The reporter’s record in this case was due July 23, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Hipolita Lopez and Barbara Majors, the court reporters, to file the
record in this appeal within 10 days of the date of this order.

                                        PER CURIAM